Title: [Sarah Yard’s Bill for Board.]
From: Yard, Sarah
To: Adams, John


       
     
      Mr. John Adams  Dr.  To Mrs. Yard.
     
     
      1775
      
      
      
      
     
     
      Augt. 1st.
      To your Board & Lodging from the 10th May to this day 11 1/2 Wks.à 30s. per Wk.
      £17:
      5
      
     
     
      
      To your Servants Board for 7 Wks. 4 days à 15s.
      5:
      12:
      6
     
     
      
      To your Proportion to the Parlour and Candles 11 1/2 Wks. à 4s.
      2:
      6
      
     
     
      
      To your proportion of the Liquor
      13:
      10
      
     
     
      
      
      £38:
      13:
      6
     
    
   
        Receiv’d the Above in full—Sarah Yard
       
       
       
     
      
      38
      13
      6
      
     
     
      
      7
      14
      8
      1/2
     
     
      
      £30.
      18.
      9
      1/2
     
     
      L.M.
      £30:
      18s:
      10d
      
    
    
      
     
      39:
      2
      
     
     
      38:
      13:
      6
     
     
      
      8:
      6
     
    
   